Citation Nr: 0640037	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-15 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to June 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO granted service connection for PTSD and denied service 
connection for a heart disability claimed as due to either 
exposure to Agent Orange or as secondary to PTSD.  The 
veteran filed a notice of disagreement (NOD) in October 2002 
in which he expressed disagreement with the initial rating of 
30 percent assigned for PTSD and the denial of service 
connection for a heart disability secondary to PTSD.  The RO 
issued a statement of the case (SOC) in April 2003 and the 
veteran filed a substantive appeal in June 2003.

Although in the SOC, the RO addressed service connection for 
a heart disability on a secondary basis, as well as due to 
Agent Orange exposure, consistent with the veteran's 
assertions (to include in the subsequently-filed NOD and 
substantive appeal), the Board has limited the claim to the 
secondary   contain no statements to the effect that the 
veteran was in disagreement with the denial of service 
connection for a heart disability under this theory of 
entitlement; hence, the Board has limited the claim for 
service connection for a heart disability to one for s 
secondary to service-connected PTSD, as on the title page.

Also, as the veteran has perfected an appeal as to the 
initial rating assigned following the grant of for PTSD, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In February 2005, the Board remanded both claims to the RO 
(via the Appeals Management Center (AMC)) for additional 
development.  After completing the requested action, the RO 
continued the denial of each claim, as reflected in an 
October 2005 supplemental SOC (SSOC), and returned these 
matters to the Board for further appellate consideration.  

In December 2005, the veteran submitted additional evidence 
consisting of medical journal articles regarding the 
relationship between psychiatric disability including PTSD 
and physical disability including heart disease, and wrote, 
"Please proceed with my appeal."  The Board construes this 
statement as a waiver of initial RO consideration of the 
evidence, and accepts this evidence for inclusion in the 
record.  See 38 C.F.R. 20.1304 (2006).


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2. A heart disorder was first manifested many years post 
service, and the preponderance of the competent and 
persuasive evidence establishes that there is no nexus 
between such disability and the veteran's service-connected 
PTSD.

3.  Since the August 28, 2000 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
depression, anxiety, chronic sleep impairment, panic attacks 
of unidentified frequency, and mild memory loss, and the 
veteran was able to care for himself and engage in normal 
conversation.


CONCLUSIONS OF LAW

1. The criteria for secondary service connection for a heart 
disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2006).

2. The criteria for a rating for PTSD in excess of 30 percent 
have not been met at any point since the August 28, 2000 
effective date of the grant of service connection for that 
disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
Diagnostic Code 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

March 2001 and December 2001 pre-rating and October 2003 and 
March 2005 post-rating RO and AMC letters collectively 
notified the veteran and his representative of VA's 
responsibilities to notify and assist him in his claims, and 
provided notice of what was needed to establish entitlement 
to service connection on a direct and secondary basis and to 
a higher rating.  The December 2001 letter stated that in the 
event PTSD was granted, medical evidence showing a heart 
disability due to or aggravated by PTSD would be required to 
establish service connection for the heart disorder on a 
secondary basis.  The March 2005 letter, written after 
service connection for PTSD had been granted, stated that to 
establish entitlement to service connection for a disability 
caused or aggravated by a service-connected disability, the 
veteran had to show that he had a current disability in 
addition to his service connected disability, and that his 
service-connected disability either caused or aggravated his 
additional disability.  These letters also explained how to 
establish service connection on a direct and presumptive 
basis.  In addition, the October 2003 and March 2005 letters 
explained that to establish entitlement to a higher rating, 
the evidence had to show that the condition had worsened.  
After each letter, the veteran and his representative were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the March 2005 letter requested that the 
veteran furnish any evidence that he had in his possession 
that pertained to both of the claims on appeal.  Thus, the 
Board finds that these letters collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the March 2002 rating action on appeal.  
However, the Board finds that any delay in issuing 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that the veteran's claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated below, the veteran has been afforded 
several opportunities to present information and evidence 
pertinent to the claim for increase.  As a result of RO/AMC 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the most recent March 2005 
notice letter and additional opportunity to provide 
information and/or evidence pertinent to the claims under 
consideration, the veteran's claims were readjudicated on the 
basis of all the evidence of record in October 2005 (as 
reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA must provide information regarding the effective 
date that may be assigned, and this information has not been 
provided to the veteran.  However, the RO's omission in this 
regard is  harmless.  Id.  As the Board's decision herein 
denies both claims, no rating or effective date is being 
assigned; hence, there is no possibility of prejudice to the 
veteran with respect to the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims has been accomplished.  The RO and AMC, on 
their own initiative as well as pursuant to the Board's 
remand, have made reasonable and appropriate efforts to 
assist the veteran in obtaining all evidence necessary to 
substantiate his claims, to include obtaining available post-
service VA and private medical records.  In November 2002 and 
June 2005, the veteran was afforded VA examinations as to the 
etiology of his heart disability.  In June 2005, he was 
afforded a VA examination as to the severity of his PTSD, and 
the January 2002 VA examination prior to the decision 
granting service connection for PTSD also addressed the 
severity of his PTSD.  Reports of these examinations are of 
record.

The record reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA) (see reports of January 2002 and June 2005 VA PTSD 
examinations), a fact acknowledged in the April 2003 SOC.  
While these records have not been obtained, they are not 
shown to be pertinent to the resolution of either matter on 
appeal.  As noted in the SOC, the veteran has indicated that 
his SSA disability was based on a post-service work-related 
back injury.  Hence, the absence of these records does not 
prevent consideration of these claims.  Significantly, 
neither the veteran nor his representative have they 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  Indeed, the veteran wrote 
in his December 2005 statement enclosing additional 
materials, "There is no additional information to submit.  
Please proceed with my appeal."  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.


II. Secondary Service Connection for a Heart Disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Here, the veteran claims that his heart disability is due to 
his service-connected PTSD.  In this regard, secondary 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran is service-connected for PTSD and has been 
diagnosed with a heart disability, as evidenced by the 
private hospital April 2000 discharge summary for coronary 
artery bypass surgery with a diagnosis of coronary artery 
disease.  The claims file contains five opinions as to 
whether there is a relationship between the veteran's PTSD 
and his heart disability.

In support of the veteran's claim, there are letters from 
Drs. Ittleman, Hastings, and Racine, all dated March 2004.  
Dr. Racine, the veteran's treating physician for many years, 
stated that he reviewed the February 2004 SSOC, and that it 
was his opinion as the veteran's primary care physician that 
the symptoms of the veteran's PTSD were as likely as not a 
contributing factor in the cause of his premature cardiac 
condition.  Dr. Hastings noted the veteran's history of 
significant coronary artery disease, including his 2000 
bypass surgery, dyslipidemia and hypertension, and also his 
long-term PTSD.  Dr. Hastings wrote, "It has been known for 
many years that there is a relationship between significant 
stress and heart disease, as well as cardiovascular death.  
With that knowledge and knowing that he has both, it is 
likely that this is a contributing factor to the cause of 
premature heart disease."  Dr. Ittleman wrote, "It has long 
been thought that stress is a contributing factor to coronary 
artery disease.  It may not be as important as genetic 
predisposition or one's lipid profile, but it most certainly 
is considered a risk factor."  He concluded: "In the face 
of [the veteran's] PTSD, I feel comfortable in stating that 
this disorder has, as likely as not, contributed to his 
atherosclerotic disease."

By contrast, in November 2002, a VA examiner stated that he 
reviewed the claims file and the recent literature, and 
concluded that "the direct relationship with atherosclerotic 
cardiovascular disease and the posttraumatic stress disorder 
are lacking.  The cardiovascular disease is secondary to the 
atheroma of the coronary artery disease which is an aging 
process of the arteries and the PTSD does not cause 
atherosclerosis of the coronary arteries.  It is my opinion 
that the veteran's atherosclerotic cardiovascular disease is 
not secondary to the PTSD."  After the Board's remand noted 
that no opinion had been expressed regearing the possible 
aggravation of the nonservice-connected heart disability by 
the service-connected PTSD and requested such an opinion, a 
VA physician examined the veteran in June 2005 and in an 
addendum stated that he had reviewed the claims folder with 
the VAMC's chief cardiologist, with particular attention to 
materials (mentioned by name) suggesting an association 
between psychological conditions including PTSD and coronary 
heart disease.  The addendum noted that the veteran had four 
independently established risk factors for the development of 
coronary heart disease-hypertension, dyslipidemia, smoking 
(the veteran had smoked from age 18 to age 45), and family 
history (the veteran's father had died at age 49 of a 
myocardial infarction).  Taking all of the risk factors and 
studies into consideration, the VA physician concluded that 
the current state of knowledge only suggested a relationship 
between psychological conditions including PTSD and the 
development of coronary heart disease, but this information 
"does not establish PTSD as either a cause of or as likely 
as not a significant contributing factor in the development 
of coronary heart disease in the case of" the veteran.

In determining whether the veteran is entitled service 
connection, the Board must weigh the conflicting medical 
opinions on the question of the etiology of the veteran's 
heart disorder.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this regard, the Board notes that Dr. Racine's opinion is 
entitled to no greater or less weight than the others simply 
because he has been the veteran's treating physician.  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (upholding 
Court's decision not to adopt the treating physician rule).

The Board accords more weight to the VA examiners' opinions 
because both offered a more thorough explanation of their 
conclusions based on the evidence of record.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
a physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits).  Drs. Ittleman and Hastings both referred 
generally to the relationship between stress and heart 
disease, but neither explained why they concluded the 
veteran's PTSD likely caused his heart disability and did not 
discuss his specific medical history including risk factors.  
In contrast, the November 2002 VA examiner described the 
veteran's particular type of cardiovascular disease, 
explained why that was from the ageing process of the 
arteries and not the veteran's PTSD.  The June 2005 VA 
examiner cited by name the research indicating a relationship 
between PTSD and coronary heart disease, listed the veteran's 
independent risk factors for coronary heart disease, and 
explained that he concluded that the current state of 
knowledge regarding the relationship between PTSD and heart 
disease was only suggestive of such a relationship and not 
specific enough to warrant the conclusion that this veteran's 
heart disability was due to anything other than his 
independent risk factors.  In addition, the language of the 
June 2005 examiner's conclusion, that the PTSD was neither a 
"cause or as likely a significant contributing factor in the 
development of coronary heart disease," made in response to 
the examination request asking whether the heart disability 
was aggravated by the PTSD, is broad enough to indicate that 
he believed that there was no such aggravation.  This was the 
only competent medical opinion expressed on this subject.

As to the medical journal articles that have been submitted 
to the Board, they all discuss a general relationship between 
psychiatric disabilities including PTSD and physical 
disabilities including heart disease.  However, these 
articles contain only general conclusions as to the 
statistical probability that such a relationship exists in 
some circumstances but does not address the specific issue of 
the relationship between these disorders in the case of this 
veteran, so they do not affect the Board's analysis of the 
many opinions specifically addressing this issue.  

In addition to the medical evidence, the Board has considered 
the veteran's arguments as to the relationship between his 
PTSD and his heart disability, such as his statement in his 
substantive appeal that his PTSD exacerbates his heart 
disability.  However, as a layperson without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  For these reasons, the 
veteran's own assertions as to the etiology of his condition 
have no probative value.

For all the foregoing reasons, the claim for service 
connection for a heart disability as secondary to PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

III.  A Higher Initial Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected. Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Although the current 30 percent rating for the veteran's PTSD 
has been assigned under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, applicable to PTSD, the actual criteria for rating 
this disability is set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating 
disorders.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), to such symptoms such 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Considering the record in light of the above-noted criteria, 
the Board finds that the veteran is not entitled to a rating 
higher than 10 percent under the General Rating Formula at 
any time since the August 28, 2000 effective date of the 
grant of service connection for his PTSD.

The VA outpatient treatment (VAOPT) records and reports of VA 
examinations reflect that the veteran was generally 
functioning satisfactorily with routine behavior, self care, 
and normal conversation with impairment due to depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  For example, July 2000 
through April 2001 VAOPT notes reflect that he was generally 
on time for his appointments, reported that he experienced 
frequent intrusive thoughts and nightmares that made it 
difficult to sleep, had a great time on a one-week vacation 
with his son, he felt that his short term memory loss had 
gotten worse, vacationed with his other family members 
although reported altercations during this time.  Thus, these 
treatment notes indicated that the veteran's behavior was 
routine and he was caring for himself and had symptoms such 
as mild memory loss characteristic of the symptoms described 
in the 30 percent criteria and did not have the difficulty in 
establishing effective social relationships described in the 
50 percent criteria, although he did have intrusive thoughts.

Similarly, the January 2002 VA examination report indicates 
that the veteran exhibited self care and normal conversation, 
as evidenced by the examiner's description of his grooming as 
"okay" and the notations that he was polite and 
cooperative, did not exaggerate his symptoms or misrepresent 
himself, and appeared to be open and honest in his responses.  
At that time, the veteran indicated that he was not having 
difficulty in establishing effective social relationships by 
stating that he got along well with his brothers and sons, 
fished with friends, and belonged to veteran's organizations.  
He also indicated that he would like to work but was 
physically incapable of doing so due to his back, and thus 
his PTSD did not cause occupational impairment.  On 
examination, the veteran was alert and oriented four times, 
did not display any obvious deficits in thinking or memory, 
spoke in a clear voice tone at an average rate of speed, and 
had a small vocabulary with average intelligence. Thus, the 
veteran did not have the flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, or difficulty in 
understanding complex commands required for the 50 percent 
rating.  The examiner also noted depression, anxiety attacks, 
chronically poor sleep, all of which are among the symptoms 
included in the criteria for the 30 percent rating..  He also 
described poor concentration, although he did not display any 
gross deficits in his immediate short or long term memory.  
He also described nightmares and flashbacks, recurrent 
intrusive memories, and flashbacks, but not recent ones.  
Thus, to the extent that intrusive thoughts and memories may 
constitute disturbances of mood and motivation-one of 
several symptoms included among the criteria for the next 
higher, 50 percent rating, the Board emphasizes that the 
veteran otherwise had symptoms more closely approximating 
those in the 30 percent criteria.

Subsequent to the January 2002 VA examination, October 2002, 
June 2003, and June 2004 Veterans (Vet) Center letters 
described the symptoms of the veteran's PTSD.  While the 
authors of these letters described the veteran's PTSD as 
chronic and severe, the symptoms listed were similar noted by 
the January 2002 VA examiner, such as frequent nightmares, 
flashbacks, intrusive thoughts, short term memory loss 
including trouble remembering people's names and dates of 
events.  Also noted were that the veteran had few friends and 
interactions outside of the family, lack of motivation, and 
moodiness.  The June 2003 letter described his marriage since 
1969 as "rocky," with his spouse leaving him alone for most 
of the time, but during the June 2005 VA examination, the 
veteran indicated he had married for 36 years and got along 
okay with his wife and got along well with his three sons.  
The June 2005 VA examiner also indicated that he displayed 
good grooming and hygiene, was polite, cooperative euthymic, 
spoke in a clear tone at average speed, with logical and 
focused speech.  He noted depression, "frequent" panic 
attacks (without indicating precisely how often he 
experienced them), anxiety attacks, a quick temper without 
aggressiveness, destructiveness, or violence, and denied 
compulsions.  He again complained of chronically poor sleep 
and described himself as forgetful and distractible, but did 
not display any gross deficits in immediate, short or long 
term memory.  He reported feeling of hopelessness, 
helplessness, and worthlessness, but denied any history of 
suicidal ideation or intent.  The veteran also indicated that 
he had frequent flashbacks, experienced a startle response, 
and nightmares.  The examiner concluded that the veteran was 
moderately impaired in his overall functioning with a history 
of sleep disturbances, depressed mood, chronic anxiety, and 
impaired concentration.  

Thus, although the Vet Center letters reflect 
characterization of the veteran's PTSD as chronic and severe, 
the symptoms identified in those letters and in the June 2005 
VA examination report more closely approximate those included 
in the criteria for the 30 percent rating, as he was said to 
have depression, anxiety, and chronic sleep impairment.  
Although one of the Vet Center letters reiterated the 
veteran's complaint of short and long term memory loss, such 
memory loss was not found on examination.  In addition, 
although panic attacks were described as frequent, it was not 
indicated that they occurred more than once per week.  In 
addition, whatever problems the veteran described with his 
wife and sons, the long-term nature of his continued contact 
with them suggests that he has not had difficulty in 
establishing and maintaining these relationships, as they had 
been maintained for a long time. 

As a final point, the Board notes that Global Assessment of 
Functioning (GAF) score of 52 assigned by both the January 
2002 and June 2005 VA examiners provides no basis for 
assignment of any higher rating.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  

According to the DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  Thus, in this case, the GAF score of 52 is 
consistent with the other evidence of record and similarly 
reflects an overall moderate psychiatric disability 
warranting the current 30 percent rating.

Accordingly, on this record, the Board finds that the 
competent evidence does not support an initial rating higher 
than 30 percent for the veteran's PTSD at any time since the 
August 28, 2000 effective date of the grant of service 
connection for the disability.  As such, there is no basis 
for staged rating, pursuant to Fenderson, and the claim for a 
higher initial rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert, 1 
Vet. App. at 53-56.


ORDER

Service connection for a heart disability, claimed as 
secondary to PTSD, is denied.

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


